Exhibit 10.7

 

[Execution]

 

 

GUARANTY AGREEMENT

 

dated as of June 29, 2015

 

by and among

 

BOOT BARN, INC.

 

and

 

SHEPLERS, INC.

 

as Borrowers,

 

BOOT BARN HOLDINGS, INC.,

 

SHEPLERS HOLDING CORPORATION

 

and

 

certain of their Subsidiaries

 

as Guarantors,

 

in favor of

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I DEFINED TERMS

1

 

 

Section 1.1

Definitions

1

Section 1.2

Other Definitional Provisions

1

 

 

 

ARTICLE II GUARANTY

2

 

 

Section 2.1

Guaranty

2

Section 2.2

Bankruptcy Limitations on Guarantors

2

Section 2.3

Agreements for Contribution

3

Section 2.4

Nature of Guaranty

4

Section 2.5

Waivers

5

Section 2.6

Modification of Loan Documents, etc.

6

Section 2.7

Demand by the Administrative Agent

7

Section 2.8

Remedies

7

Section 2.9

Benefits of Agreement

7

Section 2.10

Termination; Reinstatement

7

Section 2.11

Payments

8

Section 2.12

Subordination of Other Obligations

8

 

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES

8

 

 

 

ARTICLE IV MISCELLANEOUS

8

 

 

Section 4.1

Notices

8

Section 4.2

Amendments, Waivers and Consents

8

Section 4.3

Expenses; Indemnification; Waiver of Consequential Damages, etc.

8

Section 4.4

Right of Set-off

9

Section 4.5

Governing Law; Jurisdiction; Venue; Service of Process

10

Section 4.6

Waiver of Jury Trial

10

Section 4.7

Reserved

10

Section 4.8

No Waiver by Course of Conduct, Cumulative Remedies

10

Section 4.9

Successors and Assigns

11

Section 4.10

All Powers Coupled With Interest

11

Section 4.11

Survival of Indemnities

11

Section 4.12

Titles and Captions

11

Section 4.13

Severability of Provisions

11

Section 4.14

Counterparts

11

Section 4.15

Integration

11

Section 4.16

Advice of Counsel, No Strict Construction

12

Section 4.17

Acknowledgements

12

Section 4.18

Releases

12

Section 4.19

Additional Guarantors

12

 

i

--------------------------------------------------------------------------------


 

GUARANTY AGREEMENT (as amended, restated, supplemented or otherwise modified,
this “Agreement”), dated as of June 29, 2015, is made by BOOT BARN, INC., a
Delaware corporation (“Boot Barn”), SHEPLERS, INC., a Kansas corporation
(“Sheplers” and together with Boot Barn, each individually a “Borrower”, and,
collectively, the “Borrowers”), BOOT BARN HOLDINGS, INC., a Delaware corporation
(“Boot Holdings”), SHEPLERS HOLDING CORPORATION, a Delaware corporation
(“Sheplers Holdings”) and certain of their Subsidiaries (“Subsidiary
Guarantors”), in favor of WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent (in such capacity, the “Administrative Agent”) for the
benefit of the Secured Parties (as defined below).

 

STATEMENT OF PURPOSE

 

Pursuant to the terms of the Credit Agreement dated of even date herewith (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among the Borrowers, Boot Holdings, Sheplers
Holdings, the lenders from time to time party thereto (the “Lenders”) and the
Administrative Agent, the Lenders have agreed to make Extensions of Credit to
the Borrowers upon the terms and subject to the conditions set forth therein.

 

Boot Holdings, Sheplers Holdings, the Borrowers and the Subsidiary Guarantors,
though separate legal entities, comprise one integrated financial enterprise,
and all Extensions of Credit to the Borrowers will inure, directly or indirectly
to the benefit of each of the Guarantors.

 

It is a condition precedent to the obligation of the Lenders to make their
respective Extensions of Credit to the Borrowers under the Credit Agreement that
the Guarantors (as defined below) shall have executed and delivered this
Agreement to the Administrative Agent, for the benefit of the Secured Parties.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective Extensions of Credit to the
Borrowers thereunder, the Guarantors hereby agree with the Administrative Agent,
for the benefit of the Secured Parties, as follows:

 

ARTICLE I

 

DEFINED TERMS

 

Section 1.1                                    Definitions.  The following terms
when used in this Agreement shall have the meanings assigned to them below:

 

“Additional Guarantor” means each direct and indirect Subsidiary of Boot
Holdings which hereafter becomes a Guarantor pursuant to Section 4.19 hereof and
Section 8.13 of the Credit Agreement.

 

“Guaranteed Obligations” has the meaning set forth in Section 2.1.

 

“Guarantors” means, collectively, each Borrower, Boot Holdings, Sheplers
Holdings and each Subsidiary Guarantor.

 

Section 1.2                                    Other Definitional Provisions. 
Capitalized terms used and not otherwise defined in this Agreement including the
preambles and recitals hereof shall have the meanings ascribed to them in the
Credit Agreement.  In the event of a conflict between capitalized terms defined
herein and in the Credit Agreement, the Credit Agreement shall control.  The
words “hereof,” “herein”, “hereto” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a

 

--------------------------------------------------------------------------------


 

whole and not to any particular provision of this Agreement, and
Section references are to this Agreement unless otherwise specified.  The
meanings given to terms defined herein shall be equally applicable to both the
singular and plural forms of such terms.  Where the context requires, terms
relating to Collateral or any part thereof, when used in relation to a
Guarantor, shall refer to the collateral owned by such Guarantor or the relevant
part thereof.

 

ARTICLE II

 

GUARANTY

 

Section 2.1                                    Guaranty.  Each Guarantor hereby,
jointly and severally with the other Guarantors, unconditionally guarantees to
the Administrative Agent for the benefit of the Secured Parties, and their
respective permitted successors, endorsees, transferees and assigns, the prompt
payment and performance of all Secured Obligations, whether primary or secondary
(whether by way of endorsement or otherwise), whether now existing or hereafter
arising, whether or not from time to time reduced or extinguished (except by
payment thereof) or hereafter increased or incurred, whether enforceable or
unenforceable as against any Borrower or any other Credit Party, whether or not
discharged, stayed or otherwise affected by any Debtor Relief Law or proceeding
thereunder, whether created directly with the Administrative Agent or any
Secured Party or acquired by the Administrative Agent or any other Secured Party
through assignment or endorsement or otherwise, whether matured or unmatured,
whether joint or several, as and when the same become due and payable (whether
at maturity or earlier, by reason of acceleration, mandatory repayment or
otherwise), in accordance with the terms of any such instruments evidencing any
such obligations, including all renewals, extensions or modifications thereof
(all Secured Obligations, including all of the foregoing being hereafter
collectively referred to as the “Guaranteed Obligations”); provided that the
Guaranteed Obligations of a Guarantor shall exclude any Excluded Swap
Obligations with respect to such Guarantor.

 

Section 2.2                                    Bankruptcy Limitations on
Guarantors.  Notwithstanding anything to the contrary contained in Section 2.1,
it is the intention of each Guarantor and the Secured Parties that, in any
proceeding involving the bankruptcy, reorganization, arrangement, adjustment of
debts, relief of debtors, dissolution or insolvency or any similar proceeding
with respect to any Guarantor or its assets, the amount of such Guarantor’s
obligations with respect to the Guaranteed Obligations shall be equal to, but
not in excess of, the maximum amount thereof not subject to avoidance or
recovery by operation of Debtor Relief Laws after giving effect to
Section 2.3(a).  To that end, but only in the event and to the extent that after
giving effect to Section 2.3(a) such Guarantor’s obligations with respect to the
Guaranteed Obligations or any payment made pursuant to such Guaranteed
Obligations would, but for the operation of the first sentence of this
Section 2.2, be subject to avoidance or recovery in any such proceeding under
Debtor Relief Laws after giving effect to Section 2.3(a), the amount of such
Guarantor’s obligations with respect to the Guaranteed Obligations shall be
limited to the largest amount which, after giving effect thereto, would not,
under Debtor Relief Laws, render such Guarantor’s obligations with respect to
the Guaranteed Obligations unenforceable or avoidable or otherwise subject to
recovery under Debtor Relief Laws.  To the extent any payment actually made
pursuant to the Guaranteed Obligations exceeds the limitation of the first
sentence of this Section 2.2 and is otherwise subject to avoidance and recovery
in any such proceeding under Debtor Relief Laws, the amount subject to avoidance
shall in all events be limited to the amount by which such actual payment
exceeds such limitation and the Guaranteed Obligations as limited by the first
sentence of this Section 2.2 shall in all events remain in full force and effect
and be fully enforceable against such Guarantor.  The first sentence of this
Section 2.2 is intended solely to preserve the rights of the Secured Parties
hereunder against such Guarantor in such proceeding to the maximum extent
permitted by Debtor Relief Laws and neither such Guarantor, the Borrowers, any
other Guarantor nor any other Person shall have any right or claim under such
sentence that would not otherwise be available under Debtor Relief Laws in such
proceeding.

 

2

--------------------------------------------------------------------------------


 

Section 2.3                                    Agreements for Contribution.

 

(a)                                 The Guarantors (other than the Borrowers)
hereby agree among themselves that, if any such Guarantor shall make an Excess
Payment (as defined below), such Guarantor shall have a right of contribution
from each other Guarantor in an amount equal to such other Guarantor’s
Contribution Share (as defined below) of such Excess Payment.  The payment
obligations of each Guarantor (other than the Borrowers) under this
Section 2.3(a) shall be subordinate and subject in right of payment to the
Guaranteed Obligations until such time as the Guaranteed Obligations have been
indefeasibly paid in full in cash and the Commitments terminated, and no such
Guarantor shall exercise any right or remedy under this Section 2.3(a) against
any other Guarantor until such Guaranteed Obligations have been indefeasibly
paid in full in cash and the Commitments terminated.  For purposes of this
Section 2.3(a), (i) “Excess Payment” shall mean the amount paid by a Guarantor
in excess of its Ratable Share (as defined below) of any Guaranteed Obligations;
(ii) “Ratable Share” shall mean, for any Guarantor in respect of any payment of
Guaranteed Obligations, the ratio (expressed as a percentage) as of the date of
such payment of Guaranteed Obligations of (A) the amount by which the aggregate
present fair salable value of all of its assets and properties exceeds the
amount of all debts and liabilities of such Guarantor (including probable
contingent, subordinated, unmatured and unliquidated liabilities, but excluding
the obligations of such Guarantor hereunder) to (B) the amount by which the
aggregate present fair salable value of all assets and other properties of all
of the Guarantors (other than the Borrowers) exceeds the amount of all of the
debts and liabilities (including probable contingent, subordinated, unmatured,
and unliquidated liabilities, but excluding the obligations of the Guarantors
hereunder) of all of the Guarantors (other than the Borrowers); provided,
however, that, for purposes of calculating the Ratable Shares of the Guarantors
in respect of any payment of Guaranteed Obligations, any such Guarantor that
became a Guarantor subsequent to the date of any such payment shall be deemed to
have been a Guarantor on the date of such payment and the financial information
for such Guarantor as of the date such Guarantor became a Guarantor shall be
utilized for such Guarantor in connection with such payment; and
(iii) “Contribution Share” shall mean, for any Guarantor in respect of any
Excess Payment made by any other Guarantor, the ratio (expressed as a
percentage) as of the date of such Excess Payment of (A) the amount by which the
aggregate present fair salable value of all of its assets and properties exceeds
the amount of all debts and liabilities of such Guarantor (including probable
contingent, subordinated, unmatured, and unliquidated liabilities, but excluding
the obligations of such Guarantor hereunder) to (B) the amount by which the
aggregate present fair salable value of all assets and other properties of all
of the Guarantors (other than the Borrowers and other than the maker of such
Excess Payment) exceeds the amount of all of the debts and liabilities
(including probable contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of the Guarantors hereunder) of all
of the Guarantors (other than the Borrowers and other than the maker of such
Excess Payment); provided, however, that, for purposes of calculating the
Contribution Shares of the Guarantors in respect of any Excess Payment, any
Guarantor that became a Guarantor subsequent to the date of any such Excess
Payment shall be deemed to have been a Guarantor on the date of such Excess
Payment and the financial information for such Guarantor as of the date such
Guarantor became a Guarantor shall be utilized for such Guarantor in connection
with such Excess Payment.  Each of the Guarantors (other than the Borrowers)
recognizes and acknowledges that the rights to contribution arising hereunder
shall constitute an asset in favor of the party entitled to such contribution. 
This Section 2.3 shall not be deemed to affect any right of subrogation,
indemnity, reimbursement or contribution that any Guarantor may have under
Applicable Law against the Borrowers or any other Credit Party in respect of any
payment of Guaranteed Obligations.

 

(b)                                 No Subrogation.  Notwithstanding any payment
or payments by any of the Guarantors hereunder, or any set-off or application of
funds of any of the Guarantors by the Administrative Agent or any other Secured
Party, or the receipt of any amounts by the Administrative Agent or any other
Secured Party with respect to any of the Guaranteed Obligations, none of the

 

3

--------------------------------------------------------------------------------


 

Guarantors shall be entitled to be subrogated to any of the rights of the
Administrative Agent or any other Secured Party against any Borrower or the
other Guarantors or against any collateral security held by the Administrative
Agent or any other Secured Party for the payment of the Guaranteed Obligations
nor shall any of the Guarantors seek any reimbursement from any Borrower or any
of the other Guarantors in respect of payments made by such Guarantor in
connection with the Guaranteed Obligations, until all amounts owing to the
Administrative Agent and the Secured Parties (other than the contingent
indemnification obligations and cost reimbursement obligations then due) on
account of the Guaranteed Obligations are indefeasibly paid in full (other than
the contingent indemnification obligations and cost reimbursement obligations
then due) in cash and the Commitments are terminated.  If any amount shall be
paid to any Guarantor on account of such subrogation rights at any time when all
of the Guaranteed Obligations shall not have been indefeasibly paid in full,
such amount shall be held by such Guarantor in trust for the Administrative
Agent, segregated from other funds of such Guarantor, and shall, forthwith upon
receipt by such Guarantor, be turned over to the Administrative Agent in the
exact form received by such Guarantor (duly endorsed by such Guarantor to the
Administrative Agent, if required) to be applied against the Guaranteed
Obligations, whether matured or unmatured, in such order as set forth in the
Credit Agreement.

 

Section 2.4                                    Nature of Guaranty.

 

(a)                                 Each Guarantor agrees that this Agreement is
a continuing, unconditional guaranty of payment and performance and not of
collection, and that its obligations under this Agreement shall be primary,
absolute and unconditional, irrespective of, and unaffected by:

 

(i)                                     the genuineness, validity, regularity,
enforceability or any future amendment of, or change in, the Credit Agreement,
any other Loan Document, any agreement, document or instrument to which any
Borrower, any Guarantor or any of their respective Subsidiaries or Affiliates is
or may become a party;

 

(ii)                                  the absence of any action to enforce this
Agreement, the Credit Agreement, any other Loan Document, Hedge Agreement or
documents evidencing Cash Management Services, or the waiver or consent by the
Administrative Agent or any other Secured Party with respect to any of the
provisions of this Agreement, the Credit Agreement, any other Loan Document,
Hedge Agreement or documents evidencing Cash Management Services;

 

(iii)                               the existence, value or condition of, or
failure to perfect its Lien against, any security for or other guaranty of the
Guaranteed Obligations or any action, or the absence of any action, by the
Administrative Agent or any other Secured Party in respect of such security or
guaranty (including, without limitation, the release of any such security or
guaranty);

 

(iv)                              any structural change in, restructuring of or
other similar organizational change of any Borrower, any Guarantor or any of
their respective Subsidiaries or Affiliates; or

 

(v)                                 any other action or circumstances which
might otherwise constitute a legal or equitable discharge or defense of a surety
or guarantor;

 

it being agreed by each Guarantor that, subject to the first sentence of
Section 2.2, its obligations under this Agreement shall not be discharged until
the final indefeasible payment and performance, in full, of the Guaranteed
Obligations and the termination of the Commitments, provided that a Guarantor
may be released from the Guaranteed Obligations pursuant to Section 4.18.

 

4

--------------------------------------------------------------------------------


 

(b)                                 Each Guarantor represents, warrants and
agrees that its obligations under this Agreement are not and shall not be
subject to any counterclaims, offsets or defenses of any kind (other than the
defense of payment) against the Administrative Agent, the other Secured Parties,
any Borrower or any Guarantor whether now existing or which may arise in the
future.

 

(c)                                  Each Guarantor hereby agrees and
acknowledges that the Guaranteed Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended or waived, in reliance upon this Agreement, and all dealings
between any Borrower and any of the Guarantors, on the one hand, and the
Administrative Agent and the other Secured Parties, on the other hand, likewise
shall be conclusively presumed to have been had or consummated in reliance upon
this Agreement.

 

Section 2.5                                    Waivers.  To the extent permitted
by Applicable Law, each Guarantor expressly waives all of the following rights
and defenses (and agrees not to take advantage of or assert any such right or
defense):

 

(a)                                 any rights it may now or in the future have
under any statute, or at law or in equity, or otherwise, to compel the
Administrative Agent or any other Secured Party to proceed security for or other
guaranty of the payment and performance of the Guaranteed Obligations before
proceeding against, or as a condition to proceeding against, such Guarantor;

 

(b)                                 any right it may now or in the future have
under any provision of principle of law, statutory or otherwise, which are or
might be in conflict with the terms hereof and any legal or equitable discharge
of such Guarantor’s obligation hereunder, including the benefit of any statute
of limitations affecting such Guarantor’s liability hereunder;

 

(c)                                  any defense based upon the failure of the
Administrative Agent or any other Secured Party to commence an action in respect
of the Guaranteed Obligations against any Borrower, such Guarantor, any other
Guarantor or any other Person or any security for the payment and performance of
the Guaranteed Obligations;

 

(d)                                 any defense arising by reason of incapacity,
lack of authority or any disability or other defense of any Borrower or any
other Guarantor including any defense based on or arising out of lack of
validity or the unenforceability of the Guaranteed Obligations or any agreement
or instrument relating thereto or by reason of the cessation of the liability of
any Borrower or any other Guarantor from any cause other than payment in full of
the Guaranteed Obligations;

 

(e)                                  any defense based on the Secured Parties’
errors or omissions in the administration of the Guaranteed Obligations, except
behavior that amounts to bad faith;

 

(f)                                   any right to insist upon, plead or in any
manner whatever claim or take the benefit or advantage of, any appraisal,
valuation, stay, extension, marshalling of assets or redemption laws, or
exemption, whether now or at any time hereafter in force, which may delay,
prevent or otherwise affect the performance by such Guarantor of its obligations
under, or the enforcement by the Administrative Agent or the other Secured
Parties of this Agreement;

 

(g)                                  any right of diligence, presentment,
demand, protest and notice (except as specifically required herein) of whatever
kind or nature with respect to any of the Guaranteed Obligations and waives, to
the fullest extent permitted by Applicable Law, the benefit of all provisions of
law which are or might be in conflict with the terms of this Agreement; and

 

5

--------------------------------------------------------------------------------


 

(h)                                 any and all right to notice of the creation,
renewal, extension or accrual of any of the Guaranteed Obligations and notice of
or proof of reliance by the Administrative Agent or any other Secured Party
upon, or acceptance of, this Agreement.

 

Each Guarantor agrees that any notice or directive given at any time to the
Administrative Agent or any other Secured Party which is inconsistent with any
of the foregoing waivers shall be null and void and may be ignored by the
Administrative Agent or such other Secured Party, and, in addition, may not be
pleaded or introduced as evidence in any litigation relating to this Agreement
for the reason that such pleading or introduction would be at variance with the
written terms of this Agreement, unless the Administrative Agent and the
Required Lenders have specifically agreed otherwise in writing.  The foregoing
waivers are of the essence of the transaction contemplated by the Credit
Agreement, the other Loan Documents, the Hedge Agreements and the documents
evidencing Cash Management Services and, but for this Agreement and such
waivers, the Administrative Agent and the other Secured Parties would decline to
enter into the Credit Agreement, the other Loan Documents, the Hedge Agreements
and the documents evidencing Cash Management Services.

 

Section 2.6                                    Modification of Loan
Documents, etc.  Neither the Administrative Agent nor any other Secured Party
shall incur any liability to any Guarantor as a result of any of the following,
and none of the following shall impair or release this Agreement or any of the
obligations of any Guarantor under this Agreement:

 

(a)                                 any change or extension of the manner, place
or terms of payment of, or renewal or alteration of all or any portion of, the
Guaranteed Obligations;

 

(b)                                 any action under or in respect of the Credit
Agreement, the other Loan Documents, the Hedge Agreements or the documents
evidencing Cash Management Services in the exercise of any remedy, power or
privilege contained therein or available to any of them at law, in equity or
otherwise, or waiver or refraining from exercising any such remedies, powers or
privileges;

 

(c)                                  any amendment to, or modification of, in
any manner whatsoever, any Loan Document, Hedge Agreement or any documents
evidencing Cash Management Services;

 

(d)                                 any extension or waiver of the time for
performance by any Guarantor, any Borrower or any other Person of, or compliance
with, any term, covenant or agreement on its part to be performed or observed
under a Loan Document, Hedge Agreement or documents evidencing Cash Management
Services, or waiver of such performance or compliance or consent to a failure
of, or departure from, such performance or compliance;

 

(e)                                  the taking and holding of security or
collateral for the payment of the Guaranteed Obligations or the sale, exchange,
release, disposal of, or other dealing with, any property pledged, mortgaged or
conveyed, or in which the Administrative Agent or the other Secured Parties have
been granted a Lien, to secure any Indebtedness of any Guarantor or any Borrower
to the Administrative Agent or the other Secured Parties;

 

(f)                                   the release of anyone who may be liable in
any manner for the payment of any amounts owed by any Guarantor or any Borrower
to the Administrative Agent or any other Secured Party;

 

(g)                                  any modification or termination of the
terms of any intercreditor or subordination agreement pursuant to which claims
of other creditors of any Guarantor or any Borrower are subordinated to the
claims of the Administrative Agent or any other Secured Party; or

 

6

--------------------------------------------------------------------------------


 

(h)                                 any application of any sums by whomever paid
or however realized to any Guaranteed Obligations owing by any Guarantor or any
Borrower to the Administrative Agent or any other Secured Party in such manner
as the Administrative Agent or any other Secured Party shall determine in its
reasonable discretion.

 

Section 2.7                                    Demand by the Administrative
Agent.  In addition to the terms set forth in this Article II and in no manner
imposing any limitation on such terms, if all or any portion of the then
outstanding Guaranteed Obligations are declared to be immediately due and
payable, then the Guarantors shall, upon demand in writing therefor by the
Administrative Agent to the Guarantors, pay all or such portion of the
outstanding Guaranteed Obligations due hereunder then declared due and payable.

 

Section 2.8                                    Remedies.  Upon the occurrence
and during the continuance of any Event of Default, notwithstanding the
existence of any dispute with respect to the existence of such Event of Default,
the Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, enforce against the Guarantors their obligations and
liabilities hereunder and exercise such other rights and remedies as may be
available to the Administrative Agent hereunder, under the Credit Agreement, the
other Loan Documents, any Hedge Agreements, any documents evidencing Cash
Management Services or otherwise.

 

Section 2.9                                    Benefits of Agreement.  The
provisions of this Agreement are for the benefit of the Administrative Agent and
the other Secured Parties and their respective permitted successors,
transferees, endorsees and assigns, and nothing herein contained shall impair,
as between the Borrowers, the Administrative Agent and the other Secured
Parties, the obligations of the Borrowers under the Loan Documents, any Hedge
Agreements or any documents evidencing Cash Management Services.  In the event
all or any part of the Guaranteed Obligations are transferred, endorsed or
assigned by the Administrative Agent or any other Secured Party to any Person or
Persons as permitted under the Credit Agreement, any reference to an
“Administrative Agent”, or “Secured Party” herein shall be deemed to refer
equally to such Person or Persons.

 

Section 2.10                             Termination; Reinstatement.

 

(a)                                 Subject to clause (c) below, this Agreement
shall remain in full force and effect until all the Guaranteed Obligations and
all the obligations of the Guarantors shall have been indefeasibly paid in full
in cash and the Commitments terminated.

 

(b)                                 No payment made by any Borrower, any
Guarantor or any other Person received or collected by the Administrative Agent
or any other Secured Party from any Borrower, any Guarantor or any other Person
by virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Guaranteed Obligations shall be deemed to modify, reduce, release or
otherwise affect the liability of any Guarantor hereunder which shall,
notwithstanding any such payment (other than any payment made by such Guarantor
in respect of the obligations of the Guarantors or any payment received or
collected from such Guarantor in respect of the obligations of the Guarantors),
remain liable for the obligations of the Guarantors up to the maximum liability
of such Guarantor hereunder until the Guaranteed Obligations and all the
obligations of the Guarantors shall have been indefeasibly paid in full in cash
and the Commitments terminated.

 

(c)                                  Each Guarantor agrees that, if any payment
made by any Borrower or any other Person applied to the Guaranteed Obligations
is at any time avoided, annulled, set aside, rescinded, invalidated, declared to
be fraudulent or preferential or otherwise required to be refunded or repaid, or
is repaid in whole or in part pursuant to a good faith settlement of a pending
or threatened claim, or the proceeds of any Collateral are required to be
refunded by the Administrative Agent or any other Secured

 

7

--------------------------------------------------------------------------------


 

Party to any Borrower, its estate, trustee, receiver or any other Person,
including, without limitation, any Guarantor, under any Applicable Law or
equitable cause, then, to the extent of such payment or repayment, each
Guarantor’s liability hereunder (and any Lien or Collateral securing such
liability) shall be and remain in full force and effect, as fully as if such
payment had never been made, and, if prior thereto, this Agreement shall have
been canceled or surrendered (and if any Lien or Collateral securing such
Guarantor’s liability hereunder shall have been released or terminated by virtue
of such cancellation or surrender), this Agreement (and such Lien or Collateral,
if any) shall be reinstated in full force and effect, and such prior
cancellation or surrender shall not diminish, release, discharge, impair or
otherwise affect the obligations of such Guarantor in respect of the amount of
such payment (or any Lien or Collateral securing such obligation).

 

Section 2.11                             Payments.  Any payments by the
Guarantors shall be made to the Administrative Agent, to be credited and applied
to the Guaranteed Obligations in accordance with Section 10.4 of the Credit
Agreement, in immediately available Dollars to an account designated by the
Administrative Agent or at the Administrative Agent’s Office or at any other
address that may be specified in writing from time to time by the Administrative
Agent.

 

Section 2.12                             Subordination of Other Obligations. 
Any Indebtedness of any Borrower or any Guarantor now or hereafter held by any
Guarantor (the “Obligee Guarantor”) is hereby subordinated in right of payment
to the Guaranteed Obligations, and any such Indebtedness collected or received
by the Obligee Guarantor after an Event of Default has occurred and is
continuing shall be held in trust for the Administrative Agent on behalf of
Secured Parties and shall forthwith be paid over to the Administrative Agent for
the benefit of Secured Parties to be credited and applied against the Guaranteed
Obligations but without affecting, impairing or limiting in any manner the
liability of the Obligee Guarantor under any other provision hereof.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

To induce the Administrative Agent and the other Secured Parties to enter into
the Loan Documents, Hedge Agreements and documents evidencing Cash Management
Services and to make any Extensions of Credit, each Guarantor hereby represents
and warrants that each representation and warranty contained in Article VII of
the Credit Agreement relating to such Guarantor is true and correct as if made
by such Guarantor herein.

 

ARTICLE IV

 

MISCELLANEOUS

 

Section 4.1                                    Notices.  All notices and
communications hereunder shall be given to the addresses and otherwise made in
accordance with Section 12.1 of the Credit Agreement; provided that notices and
communications to the Guarantors shall be directed to the Guarantors, at the
address of the Borrowers set forth in Section 12.1 of the Credit Agreement.

 

Section 4.2                                    Amendments, Waivers and
Consents.  None of the terms or provisions of this Agreement may be waived,
amended, supplemented or otherwise modified, nor any consent be given, except in
accordance with Section 12.2 of the Credit Agreement.

 

Section 4.3                                    Expenses; Indemnification; Waiver
of Consequential Damages, etc.

 

8

--------------------------------------------------------------------------------


 

(a)                                 The Guarantors shall, jointly and severally,
pay all reasonable and documented out-of-pocket expenses (including, without
limitation, attorney’s fees and expenses) incurred by the Administrative Agent
and each other Secured Party to the extent the Borrowers would be required to do
so pursuant to Section 12.3 of the Credit Agreement.

 

(b)                                 The Guarantors shall, jointly and severally,
pay and indemnify the Secured Parties against Indemnified Taxes and Other Taxes
to the extent the Borrowers would be required to do so pursuant to Section 5.11
of the Credit Agreement.

 

(c)                                  The Guarantors shall, jointly and
severally, indemnify each Indemnitee to the extent the Borrowers would be
required to do so pursuant to Section 12.3 of the Credit Agreement.

 

(d)                                 Notwithstanding anything to the contrary
contained in this Agreement, to the fullest extent permitted by Applicable Law,
no Guarantor or Indemnitee shall assert, and hereby each Guarantor and
Indemnitee hereby waives, any claim against any Guarantor or Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document, or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof; provided that
nothing in this clause (d) shall limit the Credit Parties’ indemnification and
reimbursement obligations to the extent set forth in this Agreement and the
other Loan Documents.

 

(e)                                  No Guarantor or Indemnitee referred to in
this Section 4.3 shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement, or the other Loan Documents or the
transactions contemplated hereby or thereby; provided that nothing in this
clause (e) shall limit the Credit Parties’ indemnification and reimbursement
obligations to the extent set forth in this Agreement and the other Loan
Documents.

 

(f)                                   All amounts due under this Section 4.3
shall be payable promptly after demand therefor, which demand shall be
accompanied by a summary statement thereof.

 

Section 4.4                                    Right of Set-off.  If an Event of
Default shall have occurred and be continuing, each Secured Party and each of
its respective Affiliates is hereby authorized at any time and from time to
time, after obtaining the prior written consent of the Administrative Agent, to
the fullest extent permitted by Applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Secured Party or any such Affiliate to or for the credit or
the account of such Guarantor against any and all of the obligations of such
Guarantor now or hereafter existing under this Agreement or any other Loan
Document, any Hedge Agreement or any documents evidencing Cash Management
Services to such Secured Party, irrespective of whether or not such Secured
Party shall have made any demand under this Agreement, any other Loan Document,
any Hedge Agreement or any documents evidencing Cash Management Services and
although such obligations of such Guarantor may be contingent or unmatured,
secured or unsecured, or are owed to a branch, office or Affiliate of such
Secured Party different from the branch or office holding such deposit or
obligated on such indebtedness.  The rights of each Secured Party and its
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Secured Party or its Affiliates may
have.  Each Secured Party agrees to notify such Guarantor and the Administrative
Agent promptly after any such setoff and application; provided that the failure
to give such notice shall not affect the validity of such setoff and
application.

 

9

--------------------------------------------------------------------------------


 

Section 4.5                                    Governing Law; Jurisdiction;
Venue; Service of Process.

 

(a)                                 Governing Law.  This Agreement shall be
governed by, and construed in accordance with, the laws of the State of New
York.

 

(b)                                 Submission to Jurisdiction.  Each Guarantor
irrevocably and unconditionally agrees that it will not commence any action,
litigation or proceeding of any kind or description, whether in law or equity,
whether in contract or in tort or otherwise, against the Administrative Agent or
any other Secured Party of the foregoing in any way relating to this Agreement
or any other Loan Document or the transactions relating hereto or thereto, in
any forum other than the courts of the State of New York sitting in New York
County, and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, and each of the parties hereto
irrevocably and unconditionally submits to the jurisdiction of such courts and
agrees that all claims in respect of any such action, litigation or proceeding
may be heard and determined in such New York State court or, to the fullest
extent permitted by Applicable Law, in such federal court.  Each of the parties
hereto agrees that a final judgment in any such action, litigation or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.  Nothing in this Agreement or
in any other Loan Document shall affect any right that the Administrative Agent
or any other Secured Party may otherwise have to bring any action or proceeding
relating to this Agreement or any other Loan Document against any Guarantor or
its properties in the courts of any jurisdiction.

 

(c)                                  Waiver of Venue.  Each of the parties
hereto irrevocably and unconditionally waives, to the fullest extent permitted
by Applicable Law, any objection that it may now or hereafter have to the laying
of venue of any action or proceeding arising out of or relating to this
Agreement or any other Loan Document in any court referred to in paragraph
(b) of this Section.  Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by Applicable Law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

 

(d)                                 Service of Process.  Each party hereto
irrevocably consents to service of process in the manner provided for notices in
Section 12.1 of the Credit Agreement.  Nothing in this Agreement will affect the
right of any party hereto to serve process in any other manner permitted by
Applicable Law.

 

Section 4.6                                    Waiver of Jury Trial.  EACH PARTY
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).

 

Section 4.7                                    Reserved.

 

Section 4.8                                    No Waiver by Course of Conduct,
Cumulative Remedies.  Neither the Administrative Agent nor any other Secured
Party shall by any act (except by a written instrument pursuant to Section 4.2),
delay, indulgence, omission or otherwise be deemed to have waived any right or
remedy hereunder or to have acquiesced in any Default or Event of Default.  No
delay or failure to take action on the part of the Administrative Agent or any
other Secured Party in exercising any right, power or privilege hereunder shall
operate as a waiver thereof nor shall any single or partial exercise of any such
right, power or privilege hereunder preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.  A waiver by the
Administrative Agent or any other Secured Party of any right or remedy hereunder
on any one occasion shall not be construed as a bar to any right or remedy

 

10

--------------------------------------------------------------------------------


 

which the Administrative Agent or such Secured Party would otherwise have on any
future occasion.  The enumeration of the rights and remedies of the
Administrative Agent and the other Secured Parties set forth in this Agreement
is not intended to be exhaustive and the exercise by the Administrative Agent
and the other Secured Parties of any right or remedy shall not preclude the
exercise of any other rights or remedies, all of which shall be cumulative, and
shall be in addition to any other right or remedy given hereunder or under the
other Loan Documents or that may now or hereafter exist at law or in equity or
by suit or otherwise.

 

Section 4.9                                    Successors and Assigns.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and permitted assigns; except
that no Guarantor may assign or otherwise transfer any of its rights or
obligations under this Agreement without the prior written consent of the
Administrative Agent and the other Lenders (in accordance with the Credit
Agreement).

 

Section 4.10                             All Powers Coupled With Interest.  All
powers of attorney and other authorizations granted to the Secured Parties, the
Administrative Agent and any Persons designated by the Administrative Agent or
any other Secured Party pursuant to any provisions of this Agreement or any of
the other Loan Documents shall be deemed coupled with an interest and shall be
irrevocable so long as any of the Guaranteed Obligations remain unpaid or
unsatisfied, any of the Commitments remain in effect or the Credit Facility has
not been terminated.

 

Section 4.11                             Survival of Indemnities. 
Notwithstanding any termination of this Agreement, the indemnities to which the
Administrative Agent and the other Secured Parties are entitled under the
provisions of Section 4.4 and any other provision of this Agreement and the
other Loan Documents shall continue in full force and effect and shall protect
the Administrative Agent and the other Secured Parties against events arising
after such termination as well as before.

 

Section 4.12                             Titles and Captions.  Titles and
captions of Articles, Sections and subsections in, and the table of contents of,
this Agreement are for convenience only, and neither limit nor amplify the
provisions of this Agreement.

 

Section 4.13                             Severability of Provisions.  Any
provision of this Agreement or any other Loan Document which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
only to the extent of such prohibition or unenforceability without invalidating
the remainder of such provision or the remaining provisions hereof or thereof or
affecting the validity or enforceability of such provision in any other
jurisdiction.

 

Section 4.14                             Counterparts.  This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and shall be binding upon all parties, their successors and assigns,
and all of which taken together shall constitute one and the same agreement. 
Delivery of an executed counterpart of a signature page to this Agreement or any
document or instrument delivered in connection herewith by facsimile or in
electronic (i.e., “pdf” or “tif”) format shall be effective as delivery of a
manually executed counterpart of this Agreement or such other document or
instrument, as applicable.

 

Section 4.15                             Integration.  This Agreement, together
with the other Loan Documents, comprises the complete and integrated agreement
of the parties on the subject matter hereof and thereof and supersedes all prior
agreements, written or oral, on such subject matter.  In the event of any
conflict between the provisions of this Agreement or any other Loan Document and
those of the Credit Agreement, the provisions of the Credit Agreement shall
control; provided that the inclusion of supplemental rights or remedies in favor
of the Administrative Agent or the other Secured Parties in any other Loan
Document shall not be deemed a conflict with this Agreement.

 

11

--------------------------------------------------------------------------------


 

Section 4.16                             Advice of Counsel, No Strict
Construction.  Each of the parties represents to each other party hereto that it
has discussed this Agreement with its counsel.  The parties hereto have
participated jointly in the negotiation and drafting of this Agreement.  In the
event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties hereto and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Agreement.

 

Section 4.17                             Acknowledgements.  Each Guarantor
hereby acknowledges that:

 

(a)                                 it has been advised by counsel in the
negotiation, execution and delivery of this Agreement and the other Loan
Documents to which it is a party;

 

(b)                                 it has received a copy of the Credit
Agreement and has reviewed and understands the same;

 

(c)                                  neither the Administrative Agent nor any
other Secured Party has any fiduciary relationship with or duty to any Guarantor
arising out of or in connection with this Agreement or any of the other Loan
Documents, and the relationship between the Guarantors, on the one hand, and the
Administrative Agent and the other Secured Parties, on the other hand, in
connection herewith or therewith is solely that of debtor and creditor; and

 

(d)                                 no joint venture is created hereby or by the
other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby or thereby among the Secured Parties or among the Guarantors
and the Secured Parties.

 

Section 4.18                             Releases.  (a)  At such time as the
Guaranteed Obligations shall have been paid in full in cash and the Commitments
have been terminated (other than (1) contingent indemnification obligations and
cost reimbursement obligations and (2) obligations and liabilities under
documents evidencing Cash Management Services or Hedge Agreements as to which
arrangements satisfactory to the applicable bank shall have been made), this
Agreement and all obligations (other than those expressly stated to survive such
termination) of the Administrative Agent, the other Secured Parties and each
Guarantor hereunder shall terminate, all without delivery of any instrument or
performance of any act by any party.

 

(b)                                 In the event that all Equity Interests of
any Guarantor that is a Subsidiary of any Borrower shall be sold, transferred or
otherwise disposed of in a transaction permitted by the Credit Agreement, then,
at the request of such Borrower and at the reasonable expense of such Borrower,
such Guarantor shall be released from its obligations hereunder; provided that
such Borrower shall have delivered to the Administrative Agent, at least five
(5) Business Days prior to the date of the proposed release, a written request
for release identifying the relevant Guarantor and a description of the sale or
other disposition in reasonable detail, together with a certification by a
Responsible Officer of such Borrower stating that such transaction is in
compliance with the Credit Agreement and the other Loan Documents.

 

Section 4.19                             Additional Guarantors.  Each Subsidiary
of Boot Holdings that is required to become a party to this Agreement pursuant
to Section 8.13 of the Credit Agreement shall become a Guarantor for all
purposes of this Agreement upon execution and delivery by such Subsidiary of a
supplement in form and substance reasonably satisfactory to the Administrative
Agent.

 

12

--------------------------------------------------------------------------------


 

[Signature Pages to Follow]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the Guarantors has executed and delivered this
Agreement under seal by their duly authorized officers, all as of the day and
year first above written.

 

 

 

BOOT BARN, INC.

 

 

 

 

By:

/s/ Greg Hackman

 

Name:

Greg Hackman

 

Title: Chief Financial Officer, Secretary, Principal Officer and Principal
Accounting Officer

 

 

 

 

 

 

 

SHEPLERS, INC.

 

 

 

 

By:

/s/ Greg Hackman

 

Name:

Greg Hackman

 

Title:

Chief Financial Officer and Secretary

 

 

 

 

 

 

 

BOOT BARN HOLDINGS, INC.

 

 

 

 

By:

/s/ Greg Hackman

 

Name:

Greg Hackman

 

Title: Chief Financial Officer, Secretary, Principal Officer and Principal
Accounting Officer

 

 

 

 

 

 

 

SHEPLERS HOLDING CORPORATION

 

 

 

 

By:

/s/ Greg Hackman

 

Name:

Greg Hackman

 

Title:

Chief Financial Officer and Secretary

 

[Signature Pages Continue]

 

Signature Page to Guaranty Agreement – Project Bronco

 

--------------------------------------------------------------------------------


 

 

Acknowledged by the Administrative Agent as of the day and year first written
above:

 

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

 

 

 

 

By:

/s/ Irene Rosen Marks

 

Name:

Irene Rosen Marks

 

Title:

Managing Director

 

Signature Page to Guaranty Agreement – Project Bronco

 

--------------------------------------------------------------------------------